Title: The American Commissioners to Abraham Whipple, 16 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Whipple, Abraham


<Passy, July 16, 1778: We have instructed Lieut. Simpson, on whom command of the Ranger devolves now that Capt. Jones is on another service, to join you under your orders. The Boston, Providence, and Ranger should put to sea with all dispatch. Do your best to take or destroy British privateers within your reach. Leave your prisoners as Mr. Schweighauser directs.>
